Title: To George Washington from Major General Robert Howe, 7 March 1780
From: Howe, Robert
To: Washington, George


          
            Dr sir,
            Hig[h]lands [N.Y.] March 7th 1780
          
          I inclose your Excellency the Copy of a letter I just received from colonel John Mead of Militia at Horseneck, and also one of Governor Trumbulls to him. Colo. Meads apprehensions by consulting the date they took rise from, seem to have been impressed by those movements of the Enemy, when the thaw prevented their Enterpr[i]se.
          The Expectation of support from this Quarter upon very trifling alarms, seems to be a prevalent passion of the State officers at that Post, and even by the Governors letter one would think he had adopted similar Sentiments—His Excellency mentions orders sent to Genl Heath, & the commandg officer of Genl Poors Brigade, as to their conduct when applied to by him, or those by his direction for assistance, as nothing of this sort has been handed to me by Genl Heath, Your Excellency would oblige me by a Detail of your Instructions upon that head, if any have been given, either to Genl Heath or Genl Poor, that I may Govern myself accordingly.
          The river is Breaking up, but is at present in a State impracticable either, for Boats or Carriages.
          The Works may soon be gone upon in force, if the Weather continues Warm, we have been several days working with small parties upon some of them, But as Teams will be wanted, and we have no Forage, nothing very Effectual can be done at them, until that Article can be procured. I have taken every possible measure to hasten some up, but the roads at present are against us, not admitting either Sleighs, or Waggons to pass, I hope this however will soon be over, There is no circumstanc⟨e⟩ very particular here, but if there was, as I have heard that the Enemy have been out to Sufferance, I should not chuse to trust it by the road Mr Armstrong travels—until I hear farther.
          I hope my letters by Express reached you safely—I have the Honour to be with the truest Respect Sir Yr Excellency’s Most Obt Servant
          
            Robt Howe
          
        